COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-328-CV



ELIJAH W. RATCLIFF, SURETY 	APPELLANT



V.



THE STATE OF TEXAS	APPELLEE





----------



FROM THE
 
CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On November 25, 2003 we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3, that this court may not have jurisdiction over this appeal because the notice of appeal was not timely filed.  
We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing a reasonable explanation for the late filing of the notice of appeal. 

We received appellant’s response on December 2, 2003.  The appellant’s response has been considered, and it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal.



PER CURIAM 					

PANEL D:	McCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: February 12, 2004























FOOTNOTES
1:See 
Tex. R. App. P. 47.4.